A, v ,Wwv.,,M“-M-

UNITED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OF COLUl\/[BIA

ln re: Solomon Lemuel Perry,
Plaintiff,

Civil Action No. l7-124l (UNA)

\_/\/\/\_/\/\/

MEMORANDUl\/l OPINION

This matter is before the court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in_ forma paz/¢peris. The application will be granted and the
complaint will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal ofa case
upon a determination that the complaint fails to state a claim upon which relief may be granted
or is frivolous).

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
reliefthat is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bel/
All. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff, a resident ofAustin, Texas, is “a
flesh and blood, living natural human” who seeks “to be placed on the list for diplomatic
immunity.” Compl. Plaintiff does not state why he needs immunity, but “[i]n the United States.
recognition by the Department of State is necessary to establish diplomatic status.” Uniled
Slales v, Lumwnba, 578 F. Supp. lOO, l03 (S.D,N.Y. 1983). Plaintiff does not claim to have
diplomatic status, thereby rendering his request for diplomatic immunity baseless A separate

order of dismissal accompanies this l\/Iemorandum Opinion.
/ k
/a’“’}‘¢'~

United $étes District Judge
Date; July § ,2()17